Citation Nr: 1121839	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-35 183	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to eligibility for Post 9/11 GI Bill VA education benefits.





ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







INTRODUCTION

The Veteran served on active duty from December 2001 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran attended Navy Reserve Officers' Training Corps (NROTC).  Upon graduation from college in December 2001, he received a commission in the United States Navy Reserve.

2.  The Veteran served on active duty from December 2001 to November 2004.  He has no other period of active duty.


CONCLUSION OF LAW

The Veteran does not have qualifying active duty to be eligible for education benefits under the Post 9/11 GI Bill.  38 U.S.C.A. §§ 3301, 3311 (West Supp. 2010); 38 C.F.R. §§ 21.9505, 21.9520 (West 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran submitted a claim seeking entitlement to Post 9/11 GI Bill education benefits in October 2009.  He reported his prior collegiate education and graduation in December 2001.  He also submitted a copy of his DD 214 that noted his period of active duty from December 2001 to November 2004.  The DD 214 reflects that the Veteran served as a commissioned officer in the United States Navy Reserve.

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2010) (Chapter 33) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2010).

Upon receipt of the claim, the RO searched appropriate databases to determine if the Veteran had eligibility for any other VA education programs.  He did not have eligibility established under any other VA education program.  The RO also conducted a search of the Veterans Information Solution database in November 2009.  The results of the search showed the Veteran's dates of active duty as previously noted.  The search also showed that the Veteran was commissioned under a Reserve Officer Training Corps program, as identified under [Title 10, U.S.C.] 2107(b).  He was shown to have served in the Navy Reserve from December 2005 to November 2008.

The Board notes that 10 U.S.C.A. § 2107 (West 2010) relates to a financial assistance program for specially selected members.  The provision authorizes the Secretary of the military department concerned to provide for the payment of all expenses in his department of administering the financial assistance program under this section to include tuition, fees, books, and laboratory expenses.  The operative provision in this case, 10 U.S.C.A 2107(b) relates the requirements for appointment as a cadet or midshipman.  This includes, inter alia, agreement to accept an appointment as a commissioned officer in the Navy and serve in the reserve component of that service until the eighth anniversary of the receipt of such appointment; or accept an appointment in the Navy and serve in the reserve component of that service until at least the sixth anniversary and, at the discretion of the Secretary of Defense, up to the eighth anniversary of the receipt of such appointment unless the appointment is otherwise extended.  10 U.S.C.A. § 2107(b)(5)(B)(i)-(ii), (C)(i)-(ii).  

The RO denied the Veteran's claim in December 2009.  The RO determined that the Veteran had insufficient qualifying active duty service after September 10, 2001.  By way of explanation, the RO said that, generally, there must be an aggregate of 90 days of qualifying active duty service or the claimant be discharged for a disability after serving 30 continuous days of active duty service.  The RO also informed the Veteran that he had obligated service of 5 years for his graduate training.  

The Veteran submitted his notice of disagreement (NOD) in May 2010.  He stated his dates of active duty.  He also said that his reserve duty obligation had expired in December 2009 but that he was still a member of the Inactive Ready Reserve (IRR).

Associated with the education file is an e-mail request to the service department to verify that the Veteran did receive his commission through the Navy ROTC program.  The service department representative responded in June 2010 that the Veteran was a NROTC participant from December 1996 to December 2001.  The Veteran was commissioned through that program and served on active duty from December 2001 to November 2004 and did not serve his required 4 years of active duty.

The RO issued the Veteran a statement of the case (SOC) in June 2010.  The RO noted the service requirements to establish entitlement to the educations benefits sought.  The RO also noted the definition of active duty under the new law and related that service obligated due to ROTC under 10 U.S.C. 2107(b) was excluded from that definition.  The RO determined that the Veteran's service could not be considered for Post 9/11 GI Bill education benefits eligibility purposes.

The Veteran perfected his appeal in July 2010.  He included a copy of a letter from the Department of the Navy that informed him of a change in his Navy Reserve status.  The letter was dated in December 2009.  The letter noted that, according to 10 U.S.C. 651 and 10 U.S.C. 12645, all service members incur an eight-year military service obligation during which they normally will not be discharged or removed from an active status.  The Veteran was informed that his eight-year period had expired and he was eligible to be discharged from the Navy Reserve.  

Eligibility for Post 9/11 GI Bill benefits, or Chapter 33 benefits, can be established based on a number of different combinations of active service after September 11, 2001, and length of service.  38 U.S.C.A. § 3311(b)(1)-(8) (West Supp. 2010); 38 C.F.R. § 21.9520 (West 2010).  The key is that the service must be active duty as defined by the statute and regulation addressing education benefits.

The Board notes that 38 U.S.C.A. § 3301 (West Supp. 2010) does contain a definition of active duty.  That definition does not address this Veteran's status.  The pivotal definition is found at 38 U.S.C.A. § 3311(d)(1) (West Supp. 2010).  That subsection provides that a period of service on active duty of an officer, pursuant to an agreement under 10 U.S.C.A 2107(b), shall not be considered a part of the period of active duty on which an individual's entitlement to benefits under Chapter 33 is established.  The implementing regulations define active duty at 38 C.F.R. § 21.9505 (2010).  However, the definition specifically excludes a period of service required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b).  38 C.F.R. § 21.9505(3)(i).  

There is evidence of record that the Veteran's officer commission was obtained under 10 U.S.C.A. § 2107.  The evidence further shows that he accepted a commission in the Navy Reserve under an operable provision of 10 U.S.C.A. § 2107(b).  Although the Veteran served on active duty from December 2001 to November 2004, this service is not considered active duty for the purpose of establishing eligibility for Post 9/11 GI Bill education benefits.  The Veteran has no other period of active duty after September 11, 2001.  

The Board finds that the law is dispositive in this case and does not allow for the establishment of any eligibility for Post 9/11 GI Bill education benefits.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  The Veteran's claim for entitlement to eligibility for VA education benefits under the Post 9/11 GI Bill is denied. 

The Board notes that the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2010).  However, VA's General Counsel has issued a precedential opinion, VAOPGCPREC 5-2004, that holds VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  As noted, the undisputed facts do not permit the grant of the benefit sought by the Veteran.

Finally, the Board notes that the original denial of benefits by the RO was on a basis different from that relied on by the Board.  The RO did address the proper basis for denial in the SOC of June 2010 by finding the Veteran's period of active duty was not qualifying service.  The Board finds that the Veteran has not been prejudiced by the Board proceeding with a denial in this case as the Veteran cannot establish eligibility for the benefits sought based on his admitted period of active duty.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to eligibility for Post 9/11 GI Bill VA education benefits is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


